     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.91 Page 1 of 19

1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11    RODERICK HIMES,                                       Case No.: 19cv2216-JAH-MSB
12                                         Plaintiff,
                                                            REPORT AND RECOMMENDATION
13    v.                                                    REGARDING DEFENDANT’S MOTION TO
                                                            DISMISS [ECF NO. 8]
14    FABRICE HADJADJ,
15                                      Defendant.

16
17          This Report and Recommendation is submitted to the Honorable John A. Houston,
18   United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule 72.1(c)
19   of the United States District Court for the Southern District of California. On November
20   21, 2019, Plaintiff Roderick Himes, a prisoner1 incarcerated at R. J. Donovan State Prison
21   (“Donovan”) proceeding pro se and in forma pauperis, filed a complaint (the
22   “Complaint”) pursuant to 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983, alleging that
23   Defendant Fabrice Hadjadj, a Jewish chaplain at Donovan, violated his First Amendment
24   right to free exercise of his religion and his Fourteenth Amendment rights to equal
25
26
27   1While Mr. Himes was a prisoner at the time he filed the Complaint, it appears that he has
     subsequently been released on parole. (See Not. of Address Change, ECF No. 13 (informing the Court
28   that Plaintiff paroled on August 1, 2020).)
                                                        1
                                                                                         19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.92 Page 2 of 19

1    protection and due process by blocking his participation in the inmate Kosher Diet
2    Program (“KDP”) and improperly processing and evaluating a number of documents
3    related to his removal from the program. (Compl., ECF No. 1.)
4           Now pending before the Court is Defendant’s motion to dismiss the Complaint for
5    failure to state a claim. (Def.’s Mot. to Dismiss, ECF No. 8.) For the reasons set forth
6    below, the Court RECOMMENDS that Defendant’s motion to dismiss be GRANTED and
7    the Complaint be dismissed in its entirety.
8                                            I.      BACKGROUND2
9           At the time of the events underlying the Complaint, Plaintiff was incarcerated at
10   Donovan after being transferred there from another institution on February 8, 2019.
11   (ECF No. 1 at 4.) Plaintiff alleges that Defendant, as the supervisor of Jewish religious
12   services at Donovan, blocked Plaintiff from participating in the KDP in violation of his
13   First Amendment right to free exercise of his religion because Plaintiff is African
14   American. (See id. at 4-5.) Additionally, Plaintiff alleges that Defendant deprived him of
15   due process by failing to provide Plaintiff with an opportunity to object to the finding of
16   a KDP violation on January 11, 2019, which resulted in his removal from the program.
17   (See id. at 5.) Plaintiff maintains that the January 11 violation “never occurred,” and
18   that Defendant and other prison staff covered up procedural errors in the grievance
19   process and relied on false information contained in Plaintiff’s central prison file to
20
21
22
23
     2 In recounting the events that led to the instant § 1983 action, the Court draws from allegations taken
24   from the Complaint and various California Department of Corrections and Rehabilitation (“CDCR”)
     administrative forms regarding Plaintiff’s participation in the KDP at Donovan, which Plaintiff attaches
25
     as exhibits. (See ECF No. 1.) Unless otherwise noted, these documents are accepted as true for the
26   purposes of evaluating the instant motion to dismiss. See Vasquez v, L.A. Cnty., 487 F.3d 1246, 1249
     (9th Cir. 2007) (noting that courts must “accept all material allegations of fact as true”); see also Nat'l
27   Assoc. for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir.
     2000) (courts "may consider facts contained in documents attached to the complaint" in determining
28   whether the complaint states a claim for relief).
                                                          2
                                                                                               19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.93 Page 3 of 19

1    exclude him from the KDP upon his arrival at Donovan. (Pl.’s Opp. to Def.’s Mot. to
2    Dismiss, ECF No. 11 at 6; see also ECF No. 1 at 6.)
3    A.    Plaintiff’s Participation in the KDP before Donovan
4          Before his transfer to Donovan, Plaintiff was incarcerated at several other
5    facilities within the California Department of Corrections and Rehabilitation (“CDCR”),
6    and because of his observance of the Jewish religion, was a KDP participant for
7    approximately ten years. (ECF No. 1 at 6.) The KDP allows members of the Jewish faith
8    to receive specialized kosher meals that conform to religious dietary requirements. (See
9    id. at 21.) Participation in the KDP is tracked through a centralized Inmate Meal
10   Tracking System (“IMTS”), and requires inmates to exclusively purchase and consume
11   foods that comply with kosher dietary restrictions. (See id.) When a KDP participant is
12   found to have purchased or consumed food from a prison that is not in compliance with
13   kosher dietary restrictions, these violations are recorded in the IMTS and can result in
14   disciplinary action; namely, two subsequent violations of the KDP within a six-month
15   period can result in a participant’s removal from the program for six months. (See id.)
16         While incarcerated at another institution before his transfer to Donovan, Plaintiff
17   was found in violation of the KDP on November 7, 2018 for purchasing non-kosher food
18   items, including chili, pork rinds, and oysters from the prison’s commissary. (See id. at
19   18; see also ECF No. 11 at 4 (in which Plaintiff concedes to this first violation).) A second
20   violation of the KDP by Plaintiff appears to have been recorded on January 11, 2019, and
21   Plaintiff was removed from the program on January 29, 2019. (See id. at 15.) Plaintiff
22   maintains that this second violation “never . . . occurred.” (See id. at 6.)
23   B.    Plaintiff’s Arrival at Donovan
24         After his arrival on February 8, 2019, Plaintiff was unable to receive KDP meals
25   from food service personnel at Donovan and filed two CDCR Form 22 requests to be
26   added to the kosher diet list. (See ECF No. 1 at 4, 16, 12.) The first of these Form 22
27   requests, submitted on March 13, 2019, notes that Plaintiff’s request was forwarded to
28   a “Rabbi,” but does not include any notations in the “Staff Response” section. (See id. at
                                                   3
                                                                                    19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.94 Page 4 of 19

1    16.) Plaintiff then filed a second Form 22 request on March 21, 2019, largely echoing
2    the same issues. (See id. at 12.) Defendant’s April 1, 2019 response stated: “According
3    to the IMTS you are receiving your meals since [January 29, 2019]. Please address your
4    concern with food services.” (See id. at 4, 12.)
5    C.    Plaintiff’s Grievance
6          Evidently still unable to receive kosher meals, Plaintiff proceeded to file a Form
7    602 grievance asking to be added to the kosher diet list. (See id. at 25, 27.) This
8    grievance, submitted April 9, 2019, references Plaintiff’s Form 22 requests, and alleges
9    that Defendant ignored his requests to be added to the kosher diet list. (See id. at 27.)
10   The first level response to Plaintiff’s grievance, dated May 8, 2019 and signed by N.
11   Tuason, a community resource manager at Donovan, indicates that Plaintiff was not
12   receiving kosher meals from food services because the IMTS showed that prior to his
13   transfer to Donovan, Plaintiff had been found in violation of the KDP a second time on
14   January 11, 2019 and subsequently removed from the program on January 29, 2019.
15   (See id. at 15.) The grievance noted that Plaintiff would be eligible for reinstatement in
16   the KDP on July 29, 2019, six months following the date he had been removed from the
17   program. (See id.)
18         The first level response also indicates that Plaintiff participated in an interview
19   with Defendant on April 25, 2019 in connection with the appeal. (See id. at 14.) A
20   screenshot of the IMTS form attached to the first level response appears to indicate that
21   the Jewish chaplain at Plaintiff’s previous institution, Joel Youngheim, made
22   modifications to the IMTS tracking form on July 9, 2018, January 11, 2019, and January
23   29, 2019. (See id. at 17.) This screenshot also appears to indicate that Defendant
24   reviewed the IMTS tracking sheet on April 30, 2019. (See id.) A screenshot of Plaintiff’s
25   food purchase history, also attached to the first level response, is consistent with
26   Plaintiff’s first KDP violation on November 7, 2018. (See id. at 18.)
27         Plaintiff appealed the first level response to his grievance. (See id. at 26, 28.)
28   Plaintiff noted that no one provided him with a Form 3030-C (a form given to inmates
                                                   4
                                                                                   19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.95 Page 5 of 19

1    notifying them of their removal from a religious diet program under the California Code
2    of Regulations governing the CDCR) or any documented evidence of the January 11,
3    2019 second KDP violation. (See id.) Plaintiff asserts that Joel Youngheim, the Jewish
4    chaplain at his previous institution, erroneously removed him from the KDP on January
5    29, 2019. (See id. at 28.) Although not entirely clear, Plaintiff appears to contend that
6    Joel Youngheim’s removal of Plaintiff from the KDP without the approval of the Religious
7    Review Committee (“RRC”), violated the California Code of Regulations governing
8    inmate religious diet programs. (See id. (“I context the error by Joel Youngheim,
9    removed me, from the Kosher Diet Program on [January 29, 2019] . . . The RRC shall
10   make the final determination of continuing eligibility . . . not Joel Youngheim.”).)
11         The grievance was evaluated at the second level of appeal by Patrick Covello, a
12   warden at Donovan, who again determined that Plaintiff was ineligible for KDP
13   participation but would be eligible for reinstatement on July 29, 2019. (See id. at 20-21.)
14   Plaintiff appealed to the third level, contending: (1) that the second level review staff
15   had removed the first level response form and replaced it with a form that did not
16   include the location of his interview with Defendant in connection with the appeal, (2)
17   that the “reviewing staff” had not addressed the notice issue that he mentioned in his
18   response to the first level grievance decision, and (3) that the RRC had not followed the
19   correct procedures in removing him from the KDP. (See id. at 26, 28.) The third level of
20   review by Appeals Examiner K. J. Allen affirmed Plaintiff’s six-month suspension from
21   the program, noting that Plaintiff would be eligible for reinstatement in the KDP on July
22   29, 2019. (See id. at 23-24.)
23                                    II.    LEGAL STANDARD
24         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
25   legal sufficiency of the claims asserted in a complaint. Fed. R. Civ. P. 12(b)(6); Navarro v.
26   Block, 250 F.3d 729, 732 (9th Cir. 2001). In evaluating whether dismissal is appropriate,
27   a court must accept all allegations of factual material pleaded in the complaint as true.
28   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Additionally, a court
                                                   5
                                                                                   19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.96 Page 6 of 19

1    must construe allegations and draw all reasonable inferences from them in favor of the
2    nonmoving party. Id. To avoid a Rule 12(b)(6) dismissal, a complaint need not contain
3    detailed factual allegations, but rather must plead “enough facts to state a claim to
4    relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
5    “A claim has facial plausibility when the plaintiff pleads factual content that allows the
6    court to draw the reasonable inference that the defendant is liable for the misconduct
7    alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556);
8    Sommers v. Apple, Inc., 729 F.3d 953, 959-60 (9th Cir. 2013).
9          “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
10   requires more than labels and conclusions, and a formulaic recitation of the elements of
11   a cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478
12   U.S. 265, 286 (1986) (alteration in original)). Additionally, a court need not accept mere
13   legal conclusions as true. Iqbal, 556 U.S. at 678 (internal citation and quotes omitted);
14   accord Johnson v. Fed. Home Loan Mortg. Corp., 793 F.3d 1005, 1008 (9th Cir. 2015).
15   “[T]o be entitled to the presumption of truth, allegations in a complaint or counterclaim
16   may not simply recite the elements of a cause of action, but must contain sufficient
17   allegations of underlying facts to give fair notice and to enable the opposing party to
18   defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Although
19   this entitles a plaintiff’s allegations to deference, it is nonetheless improper for a court
20   to assume that the plaintiff “can prove facts that [he] has not alleged or that defendants
21   have violated the . . . laws in ways that have not been alleged.” Associated Gen.
22   Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
23         Accordingly, “[f]actual allegations must be enough to raise a right to relief above
24   the speculative level.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that
25   are merely consistent with a defendant’s liability, it stops short of the line between
26   possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (quoting
27   Twombly, 550 U.S. at 557) (internal quotations omitted). “[F]or a complaint to survive a
28   motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences
                                                   6
                                                                                    19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.97 Page 7 of 19

1    [drawn] from that content, must be plausibly suggestive of a claim entitling the plaintiff
2    to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 556
3    U.S. at 678).
4          Because Rule 12(b)(6) focuses on the sufficiency of a claim rather than its
5    substantive merits, “a court may [ordinarily] look only at the face of the complaint to
6    decide a motion to dismiss,” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
7    (9th Cir. 2002), including the exhibits attached to it. See Fed. R. Civ. P. 10(c) (“A copy of
8    a written instrument that is an exhibit to a pleading is a part of the pleading for all
9    purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
10   n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426
11   (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may be
12   considered” in ruling on a Rule 12(b)(6) motion to dismiss).), abrogated in part on other
13   grounds by Iqbal, 556 U.S. at 670; Twombly, 550 U.S. at 562-63. Exhibits that contradict
14   the claims in a complaint, however, may fatally undermine the complaint’s allegations.
15   See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (a plaintiff can
16   “plead himself out of a claim by including . . . details contrary to his claims”) (citing
17   Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir. 1998)) (courts “are not
18   required to accept as true conclusory allegations which are contradicted by documents
19   referred to in the complaint”)).
20         Generally, courts freely grant leave to amend a complaint that has been
21   dismissed. See Fed. R. Civ. P. 15(a); Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
22   F.2d 1393, 1401 (9th Cir. 1986). However, leave to amend may be denied when “the
23   court determines that the allegation of other facts consistent with the challenged
24   pleading could not possibly cure the deficiency.” Schreiber Distrib., 806 F.2d at 1401
25   (citing Bonanno v. Thomas, 309 F.2d 320, 322 (9th Cir. 1962)). Additionally, when a
26   court dismisses a pro se litigant’s complaint, the court must provide the plaintiff with a
27   statement of the complaint’s deficiencies to avoid repeated errors. Karim-Panahi v. L.A.
28   Police Dep’t, 839 F.2d 621, 623-24 (9th Cir. 1988) (overruled on other grounds).
                                                    7
                                                                                     19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.98 Page 8 of 19

1                                         III.   DISCUSSION
2          Given liberal interpretation, the Complaint alleges (1) that Defendant blocked
3    Plaintiff’s participation in the KDP in violation of the free exercise clause of the First
4    Amendment; (2) that Defendant violated Plaintiff’s right to due process by failing to
5    provide Plaintiff the opportunity to contest or review documentation of the second KDP
6    violation on January 11, 2019, which Plaintiff maintains never happened; and (3) that
7    Defendant blocked his access to KDP meals because Plaintiff is African American, a
8    violation of Plaintiff’s right to equal protection under the Fourteenth Amendment. (See
9    ECF No. 1 at 5-6.) Defendant contends in his motion to dismiss that Plaintiff fails to
10   state a cognizable claim against him because (1) the Complaint does not allege that
11   Defendant held any hearings or made any determinations as to Plaintiff’s participation
12   in the KDP at Donovan, and (2) even if Defendant was responsible for providing Plaintiff
13   with notice of the second violation, failure to comply with the California Code of
14   Regulations does not equate to a constitutional violation. (ECF No. 8 at 5-6.) Each of
15   these arguments are addressed in turn.
16   A.    Section 1983 Standard
17         Individuals may bring a civil rights action pursuant to 42 U.S.C. § 1983, which
18   provides in relevant part:
19         Every person who, under color of any statute, ordinance, regulation, custom,
           or usage of any State or Territory . . . subjects, or causes to be subjected, any
20
           citizen of the United States or other person within the jurisdiction thereof to
21         the deprivation of any rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party injured in any action at law,
22
           suit in equity, or other proper proceeding for redress . . .
23
     42 U.S.C. § 1983. To properly plead a § 1983 violation, a plaintiff must allege facts from
24
     which it may be inferred that (1) a constitutional right was deprived, and (2) a person
25
     who committed the alleged violation acted under color of state law. See West v. Atkins,
26
     487 U.S. 42, 48 (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th Cir. 1976).
27
28
                                                    8
                                                                                     19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.99 Page 9 of 19

1          A plaintiff must allege that a specific injury was suffered and show a causal
2    relationship between the defendant’s conduct and the injury. See Rizzo v. Goode, 423
3    U.S. 362, 371-72 (1976). Thus, § 1983 requires that there be an actual connection or
4    link between the actions of a defendant and the alleged deprivation of constitutional
5    rights. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (noting that a prisoner must
6    set forth facts as to each defendant’s wrongdoing); Chavira v. Ruth, No. 1:11–cv–01718–
7    MJS (PC), 2012 WL 1328636, at *2 (E.D. Cal. Apr. 17, 2012) (citing Monell v. Dep’t of Soc.
8    Servs., 436 U.S. 658 (1978)) (“[§ 1983] requires that there be an actual connection or
9    link between the actions of the defendants and the deprivation alleged to have been
10   suffered by the plaintiff”). A state actor deprives an individual of a federal right “if he
11   does an affirmative act, participates in another’s affirmative acts, or omits to perform an
12   act which he is legally required to do so that it causes the deprivation of which the
13   complaint is made.” Johnson v. Duffy, 558 F.2d 740, 743 (9th Cir. 1978) (citing Sims v.
14   Adams, 537 F.2d 829 (5th Cir. 1976)). Under § 1983, government officials may not be
15   held liable for the actions of their subordinates under a theory of respondeat superior.
16   See Iqbal, 556 U.S. at 676 (internal quotations omitted). Since vicarious liability is
17   unavailable, a plaintiff must plead sufficient facts showing that the official has violated
18   the Constitution through his own individual actions. See id. A supervisor can only be
19   liable for constitutional violations of his subordinates if the supervisor participated in,
20   directed, or knew of the violations and failed to act to prevent them. Taylor v. List, 880
21   F.2d 1040, 1045 (9th Cir. 1989). In other words, a supervisor may be liable under § 1983
22   only if (1) he or she is personally involved in the constitutional deprivation, or (2)
23   sufficient causal connection exists between the supervisor’s wrongful conduct and the
24   constitutional violation. See Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir. 2001).
25   B.    First Amendment Claim
26         Plaintiff’s main contention in the Complaint is that Defendant deprived him of his
27   First Amendment right to free exercise of his Jewish faith by blocking his participation in
28   the KDP at Donovan. (See, e.g., ECF No. 1 at 5.) Inmates retain the protections afforded
                                                   9
                                                                                    19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.100 Page 10 of 19

1     to them by the First Amendment, including the free exercise of their religion, while
2     incarcerated. See McElyea v. Babbitt, 833 F.2d 196, 197 (9th Cir. 1987) (citing O’Lone v.
3     Estate of Shabazz, 482 U.S. 342, 348 (1987)). Free exercise rights, however, are
4     “necessarily limited by the fact of incarceration, and may be curtailed in order to
5     achieve legitimate correctional goals or maintain prison security.” Id. The protections
6     of the free exercise clause of the First Amendment are triggered when prison officials
7     substantially burden the practice of an inmate’s religion by preventing him from
8     engaging in conduct that he sincerely believes is mandated by his faith. Shakur v.
9     Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008). The Ninth Circuit has held that inmates
10    “have the right to be provided with food sufficient to sustain them in good health that
11    satisfies the dietary laws of their religion.” Ward v. Walsh, 1 F.3d 873, 877 (9th Cir.
12    1993) (internal citation omitted). Consequently, if an inmate is denied accommodation
13    for his diet, First Amendment violations may be implicated. See Porter v. Wegman, No.
14    1:10cv01500 LJO DLB (PC), 2013 WL 3863925, at *2 (E.D. Cal. July 24, 2013), report and
15    recommendation adopted by No. 1:10cv01500 LJO DLB (PC), 2013 WL 4815435 (E.D. Cal.
16    Sept. 6, 2013).
17          Taking the allegations in the Complaint as true, Plaintiff has pointed to two
18    distinct acts that resulted in his exclusion from the KDP by prison officials: (1) the
19    alleged fabrication of a second KDP violation on January 11, 2019, leading to his removal
20    from the program on January 29, 2019, and (2) the denial of Plaintiff’s Form 602
21    grievance filed on April 9, 2019. (See ECF No. 1 at 25, 28.) Plaintiff has failed to allege,
22    however, that Defendant was involved either in his removal from the KDP on January
23    29, 2019, or in the decision to maintain Plaintiff’s suspension from the KDP after his
24    arrival at Donovan.
25          As an initial matter, Plaintiff has not alleged that Defendant was involved at all in
26    the second KDP violation decision on January 11, 2019, or Plaintiff’s subsequent removal
27    from the KDP on January 29, 2019. (See id. (lacking allegations of a connection between
28    Defendant’s actions and Plaintiff’s removal from the KDP).) Referencing the Form 602
                                                    10
                                                                                     19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.101 Page 11 of 19

1     documents attached to the Complaint, Defendant contends that the removal decisions
2     occurred before Plaintiff arrived at Donovan on February 8, 2019. (See ECF No. 8 at 5
3     (“Plaintiff was removed from the [KDP] participant list before he even arrived at
4     Donovan . . .”).) Indeed, Plaintiff appears to concede in the response to the first level
5     decision on his Form 602 grievance that Joel Youngheim, a Jewish chaplain at his
6     previous institution, removed him from the KDP participation list erroneously. (See ECF
7     No. 1 at 28 (contending that Joel Youngheim removed Plaintiff from the KDP on January
8     29, 2019 in error).) Plaintiff alleges that he never received any notice of the second
9     violation or of his subsequent removal from the KDP on January 29, 2019, and that the
10    RRC failed to review Joel Youngheim’s decision to remove Plaintiff from the KDP. (See
11    id. at 5-6, 28.) The Complaint contains no allegations, however, that Defendant was
12    involved in Chaplain Youngheim’s imposition of suspension, was part of the RRC that
13    would have reviewed Chaplain Youngheim’s suspension decision, or that Defendant
14    made any determinations on behalf of the RRC at Donovan or any other institution.
15    Plaintiff has failed to allege that any of Defendant’s actions caused Plaintiff’s removal
16    from the KDP program. See Johnson, 558 F.2d at 743 (requiring affirmative acts on the
17    part of a defendant in participating in constitutional violations).
18           Nor has Plaintiff alleged that Defendant rejected or even authorized the rejection
19    of Plaintiff’s requests to be added to the KDP after his arrival at Donovan. Plaintiff
20    contends that after he made two Form 22 requests to be added to the KDP, Defendant
21    improperly relied on Joel Youngheim’s allegedly fabricated removal decision to deny
22    Plaintiff access to the KDP at Donovan, despite the lack of evidence of a second violation
23    in Plaintiff’s CDCR central file. (See ECF No. 1 at 26, 28; ECF No. 11 at 4.) Apart from
24    conclusory allegations that Defendant blocked or denied Plaintiff’s entry into the KDP
25    upon his arrival at Donovan, however, Plaintiff has not alleged any direct action on
26    Defendant’s part that resulted in his exclusion from the KDP. The Complaint and
27    attached grievance documents show that Defendant did not deny Plaintiff’s Form 602
28    grievance requesting to be added to the KDP at any of the three levels of review; these
                                                   11
                                                                                    19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.102 Page 12 of 19

1     decisions were made by the reviewing staff at each level. (See ECF No. 1 at 14-29.)
2     Defendant’s only related actions, according to the Complaint, are that he responded to
3     a Form 22 request on March 31, 2019, participated in an interview with Plaintiff in
4     connection with Plaintiff’s Form 602 grievance on April 25, 2019, and logged into
5     Plaintiff’s IMTS file on April 30, 2019. (See ECF No. 1 at 12, 14.) These allegations,
6     without a specific causal link to the denial of Plaintiff’s participation in the KDP, fail to
7     state claim for relief.
8            In his opposition, Plaintiff cites to cases within the Ninth Circuit which have noted
9     that supervisors can be held liable for constitutional violations of their subordinates if
10    they are aware of such conduct and fail to correct it. (See ECF No. 11 at 5 (citing Snow v.
11    McDaniel, 681 F.3d 978, 989 (9th Cir. 2012)).) Plaintiff contends that because
12    Defendant, the supervisor of the KDP program at Donovan, had access to Plaintiff’s
13    CDCR central file lacking any evidence of a second KDP violation, Defendant should have
14    done something to correct the problem or contacted Joel Youngheim to determine
15    whether a violation had occurred. (See ECF No. 11 at 6 (“If Defendant was unaware or
16    not certain of the second violation of January 11, 2019 Defendant should . . . [have]
17    email[ed] [Joel Youngheim] for clarification”).) These arguments, however, do not cure
18    the lack of a causal connection between Defendant’s actions and Plaintiff’s exclusion
19    from the KDP noted above. Plaintiff’s repeated assertions that Defendant was the
20    supervisor of the KDP program at Donovan are not enough to plausibly allege that
21    Defendant participated in or had supervisory authority over the decision at his prior
22    institution to suspend Plaintiff from participation in the KDP, and the Court is not
23    permitted to assume that such a connection exists. See Associated Gen. Contractors of
24    Cal., 459 U.S. at 526 (noting that it is improper for a court to assume that “the plaintiff
25    can prove facts that he has not alleged or that defendants have violated . . . the laws in
26    ways that have not been alleged.”) Accordingly, the Complaint fails to state a claim
27    against Defendant with respect to Plaintiff’s First Amendment allegations, and the Court
28    RECOMMENDS that these claims be DISMISSED with leave to amend.
                                                     12
                                                                                       19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.103 Page 13 of 19

1     C.     Fourteenth Amendment Due Process Claims
2            In addition to the labeled cause of action for violation of the free exercise clause
3     of the First Amendment, the Complaint alleges that Defendant violated Plaintiff’s right
4     to procedural due process under the Fourteenth Amendment at various points related
5     to his exclusion from the KDP at Donovan.3 (ECF No. 1 at 5.) First, Plaintiff contends
6     that Defendant and “the RRC” failed to provide him with any notice or consultation
7     related to the second KDP violation on January 11, 2019—a violation of California Code
8     of Regulations (“CCR”), Title 15, § 3054.5.4 (ECF No. 1 at 5-6; ECF No. 11 at 3-4 (“The . . .
9     [RRC] only provided plaintiff with notice of the first violation, not the second, thus
10    violating plaintiff’s procedural due process rights.”).) Additionally, Plaintiff appears to
11    contend that Defendant did not provide him with adequate opportunities to contest the
12    second KDP violation during the evaluation of his Form 602 grievance objecting to his
13    exclusion from the KDP—an additional violation of his right to due process under the
14    Fourteenth Amendment. (See Id.) Plaintiff avers that Defendant did not provide him
15    with an adequate opportunity to present an appropriate defense at the interview in
16
17    3 Plaintiff’s due process allegations, though not labeled as a separate cause of action, are embedded at
18    multiple points within First Amendment free exercise violation allegations in the Complaint. Because
      Plaintiff has presented arguments in the Complaint and his opposition to Defendant’s motion to
19    dismiss as to why the due process clause of the Fourteenth Amendment was implicated in his exclusion
      from the KDP, the Court will construe Plaintiff’s pleadings liberally and proceed to address the due
20    process arguments as if they were a discrete cause of action listed in the Complaint. See Hebbe v.
      Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quoting Erickson v. Pardus, 551 U.S. 89, 94, (2007) (internal
21
      quotation marks omitted) (pro se complaints “must be held to less stringent standards than formal
22    pleadings drafted by lawyers”)).

23    4Section 3045.5 of CCR Title 15 provides in relevant part:
             The RRC shall make the final determination of continuing eligibility, and complete a CDCR
24           Form 3030-C (Rev. 04/16), Religious Diet Program Notice of Non-Compliance, which is
             incorporated by reference. As described on the CDCR Form 3030-C, a first violation of the
25
             Religious Diet Program Agreement shall result in a warning issued to the inmate, and a
26           second violation within six months of the first violation may subject the inmate to removal
             from the program. A copy of the completed CDCR Form 3030-C shall be provided to the
27           inmate.
      Cal. Code. Regs. tit. 15 § 3045.5. Plaintiff emphasizes that the RRC “shall” provide a copy of a Form
28    3030-C to the inmate. (See ECF No. 11 at 2.)
                                                         13
                                                                                               19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.104 Page 14 of 19

1     connection with his appeal, (see ECF No. 11 at 3 (“No hearing [was] given to plaintiff for
2     the opportunity to context the unreliable evidence that was used against plaintiff or
3     produced in the appeal process regarding the second [KDP] violation of January 11, 2019
4     . . .”)), and that Defendant and other prison staff obscured the details of the interview
5     and evidence used in connection with the findings at each level of the grievance’s
6     appeal at Donovan. (See id. at 4-6; ECF No. 1 at 26, 28.)
7           To the extent Plaintiff alleges that Defendant and “the RRC” violated his right to
8     procedural due process by failing to comply with the CCR related to inmate religious diet
9     programs, the Complaint fails to state a claim for two reasons. First, the Complaint does
10    not state a cognizable due process claim by pleading a violation of CCR Title 15 § 3045.5.
11    Violations of state regulations generally do not amount to procedural due process
12    violations under the Fourteenth Amendment in § 1983 actions. See Sweaney v. Ada
13    Cnty., 119 F.3d 1385, 1391 (9th Cir. 1997) (quoting Lovell v. Poway Unified Sch. Dist., 90
14    F.3d 367, 370 (9th Cir. 1996) (internal quotations omitted) (“To the extent that the
15    violation of a state law amounts to the deprivation of a state-created interest that
16    reaches beyond that guaranteed by the federal Constitution, [§] 1983 offers no
17    redress.”). Plaintiff argues that state statutes and regulations can, in some
18    circumstances, create liberty interests protected by the Fourteenth Amendment and
19    afford a cause of action to prisoners under § 1983. (See ECF No. 11 at 2-3.) While it is
20    true that the Ninth Circuit has recognized that Fourteenth Amendment protection can
21    extend to state prison regulations, this determination rests on whether a violation of
22    the regulation imposes “‘atypical and significant hardship on the inmate in relation to
23    the ordinary incidents of prison life,’” and is generally confined to regulations that relate
24    to freedom from restraint. Chappell v. Mandeville, 706 F.3d 1052, 1064 (9th Cir. 2013)
25    (Graham, J., concurring) (quoting Sandin v. Connor, 515 U.S. 472, 484 (1995)). The
26    Court’s review of federal and state precedent allowing Fourteenth Amendment due
27    process claims to proceed on the basis of CCR violations has uncovered no reported
28    decisions finding that an independent cause of action is authorized by violations of CCR
                                                   14
                                                                                      19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.105 Page 15 of 19

1     Title 15 § 3045.5, or any similar regulations. See, e.g., Garcia v. L.A. Cnty. Sheriff Dep’t,
2     No. CV1508239DOCDFM, 2017 WL 275597, at *6 (C.D. Cal. Jan. 19, 2017) (citing
3     Sweaney, 119 F.3d at 1391 (“Section 1983 offers no redress for a violation of a state law
4     or state mandated procedure that does not amount to a constitutional violation.”)).
5     Additionally, Plaintiff has offered no explanation as to why the narrow exceptions to the
6     general rule that Fourteenth Amendment protections do not extend to violations of
7     state regulations recognized by the Ninth Circuit should apply here. Thus, the Complaint
8     fails to explain why Fourteenth Amendment due process protections should extend to
9     violations of the inmate religious diet provisions of the CCR.
10          Second, even if the Court assumes arguendo that a violation of CCR Title 15 §
11    3045.5 could create a right of action under § 1983, for the same reasons Plaintiff has not
12    alleged that Defendant caused a First Amendment violation, the Complaint fails to state
13    a Fourteenth Amendment due process violation. Specifically, the pleadings do not
14    explain how Defendant was involved in the failure to provide Plaintiff with any notice of
15    the second KDP violation, as that determination and Plaintiff’s subsequent removal from
16    the KDP occurred on January 11, 2019 and January 29, 2019 respectively, before Plaintiff
17    arrived at Donovan. See Castle v. Lugo, No. CV 18-08827-JVS (JDE), 2019 WL 8198271,
18    at *12 (C.D. Cal. Nov. 26, 2019) (dismissing due process claims against an individual
19    defendant when the plaintiff failed to allege how defendant was involved in the due
20    process violations at a specific disciplinary hearing), report and recommendation
21    adopted by No. 2:18-CV-08827-JVS (JDE), 2019 WL 8198234 (C.D. Cal. Dec. 20, 2019).
22    Because Plaintiff has failed to establish that due process protections under the
23    Fourteenth Amendment extend to violations of the CCR’s inmate religious diet
24    provisions, or that Defendant was involved at all in the alleged violation, the Complaint
25    fails to state a due process claim against Defendant for failing to provide notice of the
26    second KDP violation.
27          To the extent Plaintiff alleges Defendant violated his Fourteenth Amendment due
28    process rights during the grievance process, the Complaint also fails to state a valid
                                                    15
                                                                                      19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.106 Page 16 of 19

1     claim for relief. Although it does not specifically address Defendant’s actions in
2     evaluating Plaintiff’s grievance, the Complaint alleges that Defendant violated CDCR
3     regulations by blocking Plaintiff’s ability to contest the January 11, 2019 second KDP
4     violation at Donovan. (See ECF No. 1 at 5.) Additionally, in opposition to Defendant’s
5     contention that prisoners do not have a state-created liberty interest in prison officials’
6     adherence to CDCR regulations, Plaintiff avers that Defendant failed to provide evidence
7     of the second KDP violation during the first level interview in the evaluation of his Form
8     602 grievance, and that Defendant and other reviewing staff obscured the details of his
9     participation in the interview in the responses to his appeals, including the evidence
10    used to deny him participation in the KDP at each level. (See ECF No. 11 at 3-6.) These
11    actions, Plaintiff argues, blocked his ability to present a meaningful defense during the
12    grievance process, resulting in due process violations under the Fourteenth
13    Amendment. (See ECF No. 11 at 4-5.)
14          Under Rule 7(a), Plaintiff’s Opposition to the Motion to Dismiss does not
15    constitute pleadings, and therefore allegations first raised in the Opposition are not
16    considered when resolving the Motion to Dismiss. See Khoja v. Orexigen Therapeutics,
17    Inc., 899 F.3d 988, 1014 (9th Cir. 2018). Nevertheless, to the extent that the Opposition
18    contains argument explaining the allegations in the Complaint, the Court will address
19    them. See Hebbe, 627 F.3d at 342 (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th
20    Cir. 1985)) (the court must "construe the pleadings liberally and . . . afford the petitioner
21    the benefit of any doubt.").
22          While violations of CDCR regulations may in some cases result in due process
23    violations, inmates do not maintain a constitutional right to an effective grievance or
24    appeal procedure. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann
25    v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)) (“inmates lack a separate constitutional
26    entitlement to a specific prison grievance procedure.”). Plaintiff’s contentions that
27    Defendant and other appeals staff failed to provide him with the evidence used to make
28    the grievance determination, deleted details of where the interview took place, and
                                                   16
                                                                                    19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.107 Page 17 of 19

1     removed the first level response form to cover up procedural errors in the review
2     process do not amount to “atypical or significant” hardship in relation to the “ordinary
3     incidents of prison life” contemplated by the Ninth Circuit’s analysis of Sandin such that
4     Fourteenth Amendment protections are implicated. See Loring v. Daly, No. CV 19-
5     05133-PHX-JAT (JFM), 2020 WL 3064498, at *5 (D. Ariz. June 9, 2020) (citing Sandin, 515
6     U.S. at 484; Ramirez, 334 F.3d at 860) (dismissing due process claims when an inmate
7     alleged that prison staff “added things” to an appeal to cover up procedural
8     deficiencies). As against Defendant, Plaintiff has failed to allege due process violations
9     during the evaluation and processing of his grievance.
10           Because the Complaint fails to state Fourteenth Amendment due process claims,
11    the Court RECOMMENDS that the claims be DISMISSED. Although the Court has doubts
12    that further amendment can cure the claims’ deficiencies, as it is not "absolutely clear"
13    that further amendment would be futile, dismissal should be with leave to amend.
14    D.     Fourteenth Amendment Equal Protection Claim
15           Additionally, Plaintiff appears to allege that his equal protection rights were
16    violated by Defendant’s decision to exclude him from the KDP because Plaintiff is
17    African American.5 (ECF No. 1 at 5 (contending that Defendant “denied [P]laintiff the
18    right to practice his [J]ewish faith based on racial discrimination in that [P]laintiff is
19    African American.”).)
20           The equal protection clause of the Fourteenth Amendment requires the
21    government to treat all similarly situated people equally. Shakur, 514 F.3d at 891
22    (internal citation omitted). This does not mean, however, that all prisoners must
23
24
      5 As with Plaintiff’s Fourteenth Amendment due process allegations, the Complaint does not explicitly
25
      enumerate an equal protection cause of action. Because Plaintiff has included a statement that
26    Defendant excluded him from the KDP because he is African American, the Court construes the
      allegations in the Complaint liberally and will address the equal protection allegations as if they were
27    enumerated as a discrete cause of action. See Hebbe, 627 F.3d at 342 (quoting Erickson, 551 U.S. at
      94) (pro se complaints “must be held to less stringent standards than formal pleadings drafted by
28    lawyers”).
                                                         17
                                                                                               19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.108 Page 18 of 19

1     receive identical treatment and resources. See Ward v. Walsh, 1 F.3d 873, 880 (9th Cir.
2     1993) (noting that prison administrators do not have an affirmative duty to provide
3     every inmate with access to a spiritual counselor of their choice); Allen v. Toombs, 827
4     F.2d 563, 568-69 (9th Cir. 1987) (same). A plaintiff alleging denial of equal protection
5     based on race “must allege facts plausibly showing that [a defendant] acted with an
6     intent or purpose to discriminate against [him] based upon membership in a protected
7     class.” Hartmann v. Cal. Dep’t of Corr. & Rehab, 707 F.3d 1114, 1122 (9th Cir. 2013)
8     (internal quotations and citations omitted); see also City of Cuyahoga Falls v. Buckeye
9     Cmty. Hope Found., 538 U.S. 188, 194 (2003) (quoting Arlington Heights v. Metro.
10    Housing Dev. Corp., 429 U.S. 252, 265 (1977)) (“‘[P]roof of racially discriminatory intent
11    or purpose is required’ to show a violation of [the equal protection clause].”); Monteiro
12    v. Tempe Union High Sch. Dist., 158 F.3d 1022, 1026 (9th Cir. 1998).
13          Even allowing for liberal construction, Plaintiff’s allegations that Defendant
14    blocked his participation in the KDP because of his race fail to state an equal protection
15    claim. Although Plaintiff has alleged that he is African American, the Complaint does not
16    present any facts showing that Plaintiff’s exclusion from the KDP was the result of
17    intentional racial discrimination. See, e.g., Holmes v. Baca, No. 3:17-cv-00320-RCJ-WGC,
18    2018 WL 5815544, at *3 (D. Nev. Nov. 6, 2018) (concluding that the plaintiff had stated
19    an equal protection claim against a defendant who “generally treat[ed] inmates
20    differently in several contexts . . . based on race” while dismissing claims against other
21    defendants where the allegations did not indicate a racially discriminatory motive);
22    Richardson v. Pletting, No. 5:18-cv-0961-CJC-KES, 2018 WL 6314198, at *9 (C.D. Cal. July
23    30, 2018) (distinguishing between allegations against correctional officers who made
24    statements suggesting intent to discriminate based on race and “speculative assertions”
25    that other prison officials discriminated against the plaintiff based on race). Nor do the
26    facts alleged give rise to a reasonable inference of discriminatory intent. The
27    documents attached to the Complaint indicate that prison officials, including Defendant,
28    evaluated Plaintiff’s requests at each level of administrative review, but denied the
                                                   18
                                                                                    19cv2216-JAH-MSB
     Case 3:19-cv-02216-JAH-MSB Document 14 Filed 08/10/20 PageID.109 Page 19 of 19

1     request because of a previous KDP violation that mandated Plaintiff’s exclusion from the
2     program for six months. Rather than showing discriminatory intent, the Complaint’s
3     attachments suggest a logical denial of Plaintiff’s requests to receive KDP meals.
4           Mere conclusory statements that Defendant discriminated against Plaintiff based
5     on his race are not sufficient to state a claim for equal protection under the Fourteenth
6     Amendment. See Iqbal, 556 U.S. at 678 (citations omitted). The Court therefore
7     RECOMMENDS that the equal protection claims be DISMISSED with leave to amend.
8                              E. CONCLUSION AND RECOMMENDATION
9           Because the Complaint fails to state a cognizable claim, the Court need not
10    consider the parties’ qualified immunity arguments. For the reasons stated above, the
11    Court RECOMMENDS that Defendant’s Motion to Dismiss [ECF No. 8] be GRANTED and
12    that Plaintiff’s Complaint be DISMISSED in its entirety with leave to amend.
13          IT IS ORDERED that no later than August 24, 2020, any party to this action may
14    file written objections with the Court and serve a copy on all parties. The document
15    should be captioned “Objection to Report and Recommendation.”
16          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
17    Court and served on all parties no later than September 7, 2020. The parties are
18    advised that failure to file objections within the specified time may waive the right to
19    raise those objections may waive the right to raise those objections on appeal of the
20    Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,
21    951 F.2d 1153, 1157 (9th Cir. 1991).
22          IT IS SO ORDERED.
23    Dated: August 10, 2020
24
25
26
27
28
                                                  19
                                                                                   19cv2216-JAH-MSB
